DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-125 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher (US 2016/0009941) in view of Ford et al. (US 2010/0224510).
Rademacher discloses a coating composition and a method for coating substrates using the coating composition; wherein the method comprises preparing a latex emulsion by forming a monomer emulsion and reacting said emulsion with an initiator to form the latex emulsion (abstract, paragraph(s) [0012]). The monomer is an ethylenically unsaturated monomer component which maybe benzyl (meth)acrylate (i.e. aromatic ethylenically-unsaturated monomer), cyclohexyl (meth)acrylate (i.e. non-aromatic (meth) acrylate), or a mixture thereof ([0015]). The ethylenically unsaturated monomer may also be selected from the group comprising acrylic monomers such as butanediol dimethacrylate (i.e. a multi-unsaturated monomer) and hydroxyl alkyl (meth)acrylates such as hydroxyethyl and hydroxyl propyl (meth)acrylates ([0015]). The ethylenically unsaturated monomer includes at least one multi-ethylenically unsaturated 
	Rademacher does not specifically disclose the coating of an inner layer of a beverage can.
	Ford discloses that any FDA approved coating can be used to coat the inner layer of a beverage can for the purpose of protecting consumers from raw aluminum (paragraph(s) [0110]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the coating of an inner layer of a beverage can in Rademacher in order to protect consumers from raw aluminum as taught or suggested by Ford.

Rademacher discloses polyolefin surfactants and chain transfer agents ([0022] – [0023], [0030]) with concentration of 20 -60 wt. % solids.  
Rademacher discloses the coating composition is substantially free of formaldehyde and formaldehyde-containing compounds, the coating composition is substantially free of styrene, whether free or polymerized, the coating composition is substantially free of acrylamide-type monomers, and the coating composition is substantially free of halogenated monomers, whether free or polymerized (whole document, especially [0007], [0016] – [0017]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 91-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,800,941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 10,800,941 encompass the scope of instant claims 91-125.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
May 14, 2021